On Petition for Rehearing.
TREANOR, Circuit Judge.
It is possible that the language of our opinion might leave some justification for appellant’s statement that we assumed that “denatured alcohol had been recovered by_ rédistillation” from a consideration merely of the evidence showing that the denatured alcohol was put through a process of dilution and filtration. The evidence discloses that the dilution and filtration process is preliminary to the redistillation which completes the process of recovery, and that there was complete equipment on the Bauman farm to perform all the various steps for recovery of denatured alcohol by redistillation. It is true that the column of the still had been removed prior to seizure of the other parts of the equipment and had been transported to the Lippold place, where defendant had rented a shed in which he had stored quantities of denatured alcohol. The still column was transported in a truck which was accompanied by the defendant. The apparatus in the building on the Bauman farm included pipes which connected the redistilling unit with tanks for the receipt of the redistilled alcohol. No alcohol was found in these tanks, but several gallons of the denatured alcohol, which had been subjected to treatment by dilution and filtration, were found in the cooker base of the still. The only reasonable inference for the jury to draw was that the apparatus had been set up for the recovery by redistillation and that it had been used for that purpose. At the time of the seizure by United States agents the apparatus was complete with the exception of the still column and it was found at a place where it had been removed under the supervision of the defendant. There was testimony that the defendant had spoken of delivering alcohol to Chicago both from the Bauman farm and from the Lippold place. Appellant is mistaken in his statement that the court “assumed” that denatured alcohol had been recovered by redistillation; we decided that there was sufficient evidence in the record to support a finding by the jury that denatured alcohol had been recovered by re-distillation.
The petition for rehearing is denied.